*789OPINION
DUGGAN, Justice.
Under Tex.Code CRIM.ProC.Ann. art. 59.01 et seq. (Vernon Supp.1993), the State filed a notice of seizure and intended forfeiture of $18,329.00, one video camera, and one cellular telephone. The trial court ordered in part that $17,329.00 be forfeited to the State. Xavier Hernandez Ochoa, the purported defendant-in-interest, challenges the forfeiture of the $17,329.00. We dismiss the appeal.
Ochoa brings three points of error attacking the trial court’s disposition of the $17,329.00. The State, however, contends that Ochoa has no standing to challenge the judgment. We agree.
At trial, Ochoa testified as follows:
Q. Now, the money that was found in the other parts of the house from where you were sleeping, is any of that money yours?1
A. No.
Ochoa reiterates in his brief that “the money in question is not his[.]”
Under these facts, Ochoa has no standing to appeal the forfeiture of the $17,329.00. In a forfeiture case, an alleged defendant-in-interest cannot obtain a reversal of the proceedings where he or she has no property right or interest in the property forfeited. Valero v. State, 664 S.W.2d 728, 730 (Tex.App.—Beaumont 1983, writ ref'd n.r.e.). Because Ochoa disclaims ownership in the $17,-329.00 and has no other interest therein,2 he can show no injury by the money’s forfeiture and no entitlement to appeal from the judgment. Id.
Persons who are strangers to a judgment have no right to seek its review on appeal. Stroud v. Stroud, 733 S.W.2d 619, 620 (Tex.App.—Dallas 1987, no writ). An appeal prosecuted under such circumstances should be dismissed for lack of standing. See id. at 622.
We dismiss Ochoa’s appeal.

. None of the seized money was found where Ochoa had been sleeping.


. An "interest holder” for purposes of the forfeiture here is "the bona fide holder of a perfected lien or a perfected security interest in property.” Tex.Code Crim.Proc.Ann. art. 59.01(4) (Vernon Supp.1993). It is undisputed that Ochoa was not the holder of a perfected lien or a perfected security interest in the money.